



Exhibit 10.47




AMENDMENT NO. 13 TO CREDIT AGREEMENT
This AMENDMENT NO. 13 TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 19, 2018, is among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”), and each of the
Lenders party hereto, and, for purposes of Sections 1, 2, 5 and 6 hereof,
acknowledged and agreed by certain Subsidiaries of the Borrower, as Guarantors.
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of May 11, 2015 (as amended by
Amendment No. 1 to Credit Agreement, dated as of June 10, 2016, Amendment No. 2
to Credit Agreement, dated as of February 24, 2017, Amendment No. 3 to Credit
Agreement, dated as of August 9, 2017, Amendment No. 4 to Credit Agreement,
dated as of September 20, 2017, Amendment No. 5 to Credit Agreement, dated as of
March 1, 2018, Amendment No. 6 to Credit Agreement, dated as of April 10, 2018,
Consent and Amendment No. 7 to Credit Agreement, dated as of June 1, 2018,
Amendment No. 8 to Credit Agreement, dated as of August 9, 2018, Amendment No. 9
and Consent to Credit Agreement, dated as of September 14, 2018, Amendment No.
10 to the Credit Agreement, dated as of September 28, 2018, Amendment No. 11 to
the Credit Agreement, dated as of October 4, 2018, Amendment No. 12 to the
Credit Agreement, dated as of October 31, 2018, and from time to time further
amended, supplemented, restated, amended and restated or otherwise modified, the
“Credit Agreement”; capitalized terms used in this Amendment not otherwise
defined herein shall have the respective meanings given thereto in the Credit
Agreement (as amended hereby), pursuant to which the Revolving Credit Lenders
have provided a revolving credit facility to the Borrower and the Term Loan
Lender has provided a term loan facility to the Borrower; and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders agree to, among other items, (1) increase the permitted amount
of recognized and accounted for costs, expenses, losses and/or reductions in
Consolidated Net Income experienced in connection with the Vølund Projects to
$30,000,000 and (2) extend certain Vølund Project milestones, and the Lenders
signatory hereto are willing to consent to effect such amendments on the terms
and conditions contained in this Amendment;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.
Amendments to the Credit Agreement.



The Credit Agreement is, effective as of the Amendment No. 13 Effective Date (as
defined below), hereby amended as follows:
(a)
Section 1.01 (Defined Terms) of the Credit Agreement shall be amended by
inserting the following new definitions in the appropriate alphabetical order in
Section 1.01:



“Amendment No. 13” means that certain Amendment No. 13, dated as of the date of
the Amendment No. 13 Effective Date, by and among the Borrower, the
Administrative Agent and the Lenders party thereto, and acknowledged and agreed
by the Guarantors.
“Amendment No. 13 Effective Date” means December 19, 2018, the date on which the
conditions precedent to the effectiveness of Amendment No. 13 were satisfied.
(b)
Section 6.34 (Completion of Vølund Project Milestones) of the Credit Agreement
shall be amended and restated in its entirety as follows:







--------------------------------------------------------------------------------





6.34     Completion of Vølund Project Milestones. The Borrower shall complete
the specified milestones for each of the Vølund Projects in accordance with the
schedule set forth on Exhibit A to Amendment No. 13.
(c)
Article VII (Negative Covenants) shall be amended to insert the following as a
new negative covenant:



7.21    Use of Vølund Projects Letters of Credit. The Borrower shall not, and
shall not permit any of its Subsidiaries to, use any Letter of Credit issued on
account of any Vølund Project for any purpose other than credit support for the
underlying insurance guaranties supported by such Letter of Credit and in
existence on the Amendment No. 13 Effective Date without the consent of the
Required Lenders.


(d)
Section 7.19 (Additional Charges) of the Credit Agreement shall be amended by
inserting the text underlined below and deleting the text stricken below to read
in its entirety as follows:



Commencing with the quarter ending September 30, 2018, the Borrower shall not
permit the actual recognized and accounted for costs, expenses, losses and/or
reductions in Consolidated Net Income (exclusive of any recognized foreign
exchange losses resulting from the impact of foreign currency changes on the
valuation of liabilities in connection with the Vølund Projects disclosed in
writing and acceptable to the Administrative Agent) experienced in connection
with the Vølund Projects contracts with the counterparties listed on Exhibit B
to Amendment No. 5 to exceed $30,000,00025,000,000, net of, (x) to the extent
such amounts are included in Consolidated Net Income, the dollar amounts of any
Customer Concessions, recognized and accounted for contractual bonuses,
liquidated damages relief, insurance recoveries, legal settlements, any other
customer or vendor recoveries and other similar items in connection with the
Vølund Projects, provided that any amounts that are netted against such costs,
expenses, losses and/or reductions may not be used to satisfy the requirement
set forth in Section 6.38, and (y) the net cash proceeds received by the
Borrower after the Amendment No. 13 Effective Date on account of the issuance of
Stock and Stock Equivalents of the Borrower, provided that there may be no
obligation to purchase, redeem, retire, defease or otherwise acquire for value
any such Stock or Stock Equivalent.
2.
Additional Agreements and Acknowledgments



(a)
The Borrower agrees to pay, or cause to be paid, to the Administrative Agent,
for the account of each Revolving Credit Lender who consented to this Amendment
by executing and delivering to the Administrative Agent a signature page hereto
prior to the Amendment No. 13 Effective Date, an amendment fee equal to 60 basis
points (.60%) of the portion of the Revolving Credit Facility held by such
Revolving Credit Lender as of the Amendment No. 13 Effective Date payable in
immediately available funds upon the Amendment No. 13 Effective Date (the
“Amendment Fees”).

(b)
The Borrower agrees that, (i) prior to February 28, 2019, it shall have
commenced a process to refinance the Obligations with respect to the Revolving
Credit Facility (the “Refinancing”) with an investment bank reasonably
satisfactory to the Administrative Agent (the “Investment Banker”), and (ii) it
shall cause the Investment Banker to (x) be available to the Administrative
Agent and the Administrative Agent’s advisors, including FTI, in each case as
commercially reasonable, and (y) present a monthly written update to the
Administrative Agent and the Lenders on progress achieved with respect to the
Refinancing and answer related questions of the Administrative Agent and the
Lenders.





--------------------------------------------------------------------------------





(c)
The Borrower, the Administrative Agent, and the Required Lenders reaffirm their
agreement to negotiate in good faith modifications to (i) clause (e) of Section
7.03 (Investments) to limit the amount of Investments made by any Loan Party in
any Foreign Subsidiary and (ii) clause (h) of Section 7.04 (Asset Sales), clause
(b) of Section 7.05 (Restricted Payments), and clauses (a) and (b) of Section
7.06 (Fundamental Changes) to limit certain transactions with Foreign Security
Providers. The Borrower reaffirms that the Borrower shall not, and shall cause
its Subsidiaries not to, engage in any transactions with respect to its Foreign
Subsidiaries outside of the ordinary course of business or outside of past
practice prior to the effectiveness of such modifications, except as may be
explicitly required by the Credit Agreement (as amended hereby).



(d)
The Borrower and the other Loan Parties each acknowledge and agree that the
breach or failure to comply in any respect with the terms and conditions of this
Section 2 shall constitute an immediate Event of Default under Section 8.01 of
the Credit Agreement.

 
3.
Effectiveness; Conditions Precedent.



The amendments contained herein shall only be effective upon the satisfaction or
waiver of each of the following conditions precedent (the date of satisfaction
or waiver, the “Amendment No. 13 Effective Date”):
(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Administrative Agent:

(i)
counterparts of this Amendment executed by the Loan Parties, the Administrative
Agent, and the Required Lenders;

(ii)
a certificate of the chief financial officer or treasurer of the Borrower
certifying that as of the Amendment No. 13 Effective Date (A) all of the
representations and warranties in this Amendment are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date), (B) no Default shall exist on, or would
result from the occurrence of, the Amendment No. 13 Effective Date and (C) that
since December 31, 2017, there have not occurred any facts, circumstances,
changes, developments or events which, individually or in the aggregate, have
constituted or would reasonably be expected to result in, a Material Adverse
Effect; and

(iii)
a solvency certificate, executed by a Responsible Officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent, which,
among other things, shall certify that the Borrower will be Solvent as of the
date hereof.

(b)
without prejudice to, or limiting the Borrower’s obligations under, Section
10.04 (Expenses; Indemnity; Damage Waiver) of the Credit Agreement, all
outstanding fees, costs and expenses due to the Administrative Agent and the
Revolving Credit Lenders, including on account of Freshfields Bruckhaus Deringer
US LLP and FTI, shall have been paid in full to the extent that the Borrower has
received an invoice therefor (with reasonable and customary supporting
documentation) at least two Business Days prior to the Amendment No. 13
Effective Date (without prejudice to any post-closing settlement of such fees,
costs and expenses to the extent not so invoiced); and

(c)
each of the representations and warranties made by the Borrower in Section 4
hereof shall be true and correct; and

(d)
the Administrative Agent shall have received on account of each Revolving Credit
Lender that consents to this Amendment, the Amendment Fees.





--------------------------------------------------------------------------------





The Administrative Agent agrees that it will, upon the satisfaction or waiver of
the conditions contained in this Section 3, promptly provide written notice to
the Borrower and the Revolving Credit Lenders of the effectiveness of this
Amendment.
4.
Representations and Warranties.



In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders, for itself and for each other Loan Party, as follows:
(a)
that both immediately prior to and immediately after giving effect to this
Amendment, no Default exists;

(b)
the representations and warranties contained in the Credit Agreement (as amended
hereby) are true and correct in all material respects on and as of the date
hereof (except to the extent that such representations and warranties (i)
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and (ii) contain a
materiality or Material Adverse Effect qualifier, in which case such
representations and warranties shall be true and correct in all respects);

(c)
the execution, delivery and performance by the Borrower and the other Loan
Parties of this Amendment and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required, do not contravene any Loan Party or any of its
Subsidiaries’ respective Constituent Documents, do not violate any Requirement
of Law applicable to any Loan Party or any order or decree of any Governmental
Authority or arbiter applicable to any Loan Party and do not require the consent
of, authorization by, approval of, notice to, or filing or registration with,
any Governmental Authority or any other Person in order to be effective and
enforceable;

(d)
this Amendment has been duly executed and delivered on behalf of the Borrower
and the other Loan Parties;

(e)
this Amendment constitutes a legal, valid and binding obligation of the Borrower
and the other Loan Parties enforceable against the Borrower and the other Loan
Parties in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, Debtor Relief Laws or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(f)
as of the date hereof, all Liens, security interests, assignments and pledges
encumbering the Collateral, created pursuant to and/or referred to in the Credit
Agreement or the other Loan Documents, are valid, enforceable, duly perfected to
the extent required by the Loan Documents, non-avoidable, first priority liens,
security interests, assignments and pledges (subject to Liens permitted by
Section 7.02 of the Credit Agreement), continue unimpaired, are in full force
and effect and secure and shall continue to secure all of the obligations
purported to be secured in the respective Security Instruments pursuant to which
such Liens were granted.



5.
Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens.



By its execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations), hereby:
(a)
expressly consents to the amendments and modifications to the Credit Agreement
effected hereby;

(b)
expressly confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which it is a party is, and all of the
obligations and liabilities of such Loan





--------------------------------------------------------------------------------





Party to the Administrative Agent, the Lenders and each other Secured Party
contained in the Loan Documents to which it is a party (in each case, as amended
and modified by this Amendment), are and shall continue to be, in full force and
effect and are hereby reaffirmed, ratified and confirmed in all respects and,
without limiting the foregoing, agrees to be bound by and abide by and operate
and perform under and pursuant to and comply fully with all of the terms,
conditions, provisions, agreements, representations, undertakings, warranties,
indemnities, guaranties, grants of security interests and covenants contained in
the Loan Documents;
(c)
to the extent such party has granted Liens or security interests on any of its
properties or assets pursuant to any of the Loan Documents to secure the prompt
and complete payment, performance and/or observance of all or any part of its
Obligations to the Administrative Agent, the Lenders, and/or any other Secured
Party, acknowledges, ratifies, remakes, regrants, confirms and reaffirms without
condition, all Liens and security interests granted by such Loan Party to the
Administrative Agent for their benefit and the benefit of the Lenders, pursuant
to the Credit Agreement and the other Loan Documents, and acknowledges and
agrees that all of such Liens and security interests are intended and shall be
deemed and construed to continue to secure the Obligations under the Loan
Documents, as amended, restated, supplemented or otherwise modified and in
effect from time to time, including but not limited to, the Loans made by, and
Letters of Credit provided by, the Administrative Agent and the Lenders to the
Borrower and/or the other Loan Parties under the Credit Agreement, and all
extensions renewals, refinancings, amendments or modifications of any of the
foregoing;

(d)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens and security interests granted in or pursuant to the
Loan Documents; and

(e)
acknowledges and agrees that: (i) the Guaranty and any obligations incurred
thereunder, have been provided in exchange for “reasonably equivalent value” (as
such term is used under the Bankruptcy Code and applicable state fraudulent
transfer laws) and “fair consideration” (as such term is used under applicable
state fraudulent conveyance laws) and (ii) each grant or perfection of a Lien or
security interest on any Collateral provided in connection with Loan Documents,
this Amendment and/or any negotiations with the Administrative Agent and/or the
Lenders in connection with a “workout” of the Obligations is intended to
constitute, and does constitute, a “contemporaneous exchange for new value” (as
such term is used in Section 547 of the Bankruptcy Code).



6.
Releases; Waivers.



(a)
By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, covenants, controversies,
damages, judgments, expenses, liens, claims of liens, claims of costs,
penalties, attorneys’ fees, or any other compensation, recovery or relief on
account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation, any
so called “lender liability” claims, claims for subordination (whether equitable
or otherwise), interest or other





--------------------------------------------------------------------------------





carrying costs, penalties, legal, accounting and other professional fees and
expenses and incidental, consequential and punitive damages payable to third
parties, or any claims arising under 11 U.S.C. §§ 541-550 or any claims for
avoidance or recovery under any other federal, state or foreign law equivalent),
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore have accrued against any of the
Lender Parties under the Credit Agreement or any of the other Loan Documents,
whether held in a personal or representative capacity, and which are based on
any act, fact, event or omission or other matter, cause or thing occurring at or
from any time prior to and including the date hereof, in all cases of the
foregoing in any way, directly or indirectly arising out of, connected with or
relating to the Credit Agreement or any other Loan Document and the transactions
contemplated thereby, and all other agreements, certificates, instruments and
other documents and statements (whether written or oral) related to any of the
foregoing (each, a “Claim” and collectively, the “Claims”), in each case, other
than Claims arising from Lender Parties’ gross negligence, fraud, or willful
misconduct. Each Releasing Party further stipulates and agrees with respect to
all Claims, that it hereby waives, to the fullest extent permitted by applicable
law, any and all provisions, rights, and benefits conferred by any applicable
U.S. federal or state law, or any principle of common law, that would otherwise
limit a release or discharge of any unknown Claims pursuant to this Section 6.
(b)
By its execution hereof, each Loan Party hereby (i) acknowledges and confirms
that there are no existing defenses, claims, subordinations (whether equitable
or otherwise), counterclaims or rights of recoupment or setoff against the
Administrative Agent, the Lenders or any other Secured Parties in connection
with the Obligations or in connection with the negotiation, preparation,
execution, performance or any other matters relating to the Credit Agreement,
the other Loan Documents or this Amendment and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party now has
against the Administrative Agent, any Lender or any of their respective
affiliates, whether in connection with this Amendment, the Credit Agreement and
the other Loan Documents, the transactions contemplated by this Amendment or the
Credit Agreement and the Loan Documents, or any agreement or instrument relating
thereto.



7.
Entire Agreement.



This Amendment, the Credit Agreement (including giving effect to the amendments
set forth in Section 1 above), and the other Loan Documents (collectively, the
“Relevant Documents”), set forth the entire understanding and agreement of the
parties hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to any other party in relation to the
subject matter hereof or thereof. None of the terms or conditions of this
Amendment may be changed, modified, waived or cancelled orally or otherwise,
except in writing and in accordance with Section 10.01 of the Credit Agreement.
8.
Full Force and Effect of Credit Agreement.



This Amendment is a Loan Document (and the Borrower and the other Loan Parties
agree that the “Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Amendment). Except as expressly
modified hereby, all terms and provisions of the Credit Agreement and all other
Loan Documents remain in full force and effect and nothing contained in this
Amendment shall in any way impair the validity or enforceability of the Credit
Agreement or the Loan Documents,




--------------------------------------------------------------------------------





or alter, waive, annul, vary, affect, or impair any provisions, conditions, or
covenants contained therein or any rights, powers, or remedies granted therein.
This Amendment shall not constitute a modification of the Credit Agreement or
any of the other Loan Documents or a course of dealing with Administrative Agent
or the Lenders at variance with the Credit Agreement or the other Loan Documents
such as to require further notice by Administrative Agent or any Lender to
require strict compliance with the terms of the Credit Agreement and the other
Loan Documents in the future, except in each case as expressly set forth herein.
The Borrower acknowledges and expressly agrees that Administrative Agent and the
Lenders reserve the right to, and do in fact, require strict compliance with all
terms and provisions of the Credit Agreement and the other Loan Documents
(subject to any qualifications set forth therein), as amended herein.
9.
Counterparts; Effectiveness.



This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 3 above, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, electronic email
or other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
10.
Governing Law; Jurisdiction; Waiver of Jury Trial.



THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.04,
10.14 and 10.15 of the Credit Agreement are hereby incorporated by herein by
this reference.
11.
Severability.



If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavour in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.
References.



All references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement and each
reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended hereby and giving effect to the amendments contained
in this Amendment.
13.
Successors and Assigns.



This Amendment shall be binding upon the Borrower, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and the respective successors and assigns of the Borrower, the Lenders and the
Administrative Agent.




--------------------------------------------------------------------------------





14.
Lender Acknowledgment.



Each Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment No. 13 Effective Date
specifying its objection thereto.
15.
Amendments.



This Amendment may be amended, supplemented or otherwise modified only by a
written agreement signed by the Borrower, the other Loan Parties, the
Administrative Agent and the Required Lenders and none of the provisions hereof
may be waived without the prior written consent of the Administrative Agent and
the Required Lenders.
[Signature pages follow]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
BABCOCK & WILCOX ENTERPRISES, INC.




By: /s/ Orville Lunking
Name: Orville Lunking
Title:    Vice President & Treasurer




--------------------------------------------------------------------------------









Acknowledged and Agreed for purposes of Sections 1, 2,
5, and 6 of the Amendment:


Americon Equipment Services, Inc.
Americon, LLC
Babcock & Wilcox Construction Co., LLC
Babcock & Wilcox Ebensburg Power, LLC
Babcock & Wilcox Equity Investments, LLC
Babcock & Wilcox Holdings, LLC
Babcock & Wilcox India Holdings, Inc.
Babcock & Wilcox International Sales and Service Corporation
Babcock & Wilcox International, Inc.
BABCOCK & WILCOX POWER GENERATION GROUP CANADA CORP.
Babcock & Wilcox SPIG, Inc.
Babcock & Wilcox Technology, LLC
babcock & wilcox DE mONTERREY, S.A. de c.v.
Delta Power Services, LLC
Diamond Operating Co., Inc.
Diamond Power Australia Holdings, Inc.


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





Diamond Power China Holdings, Inc.
Diamond Power Equity Investments, Inc.
Diamond Power International, LLC
DPS Anson, LLC
DPS Berlin, LLC
DPS Cadillac, LLC
DPS Florida, LLC
DPS Gregory, LLC
DPS Mecklenburg, LLC
DPS Piedmont, LLC
Ebensburg Energy, LLC
O&M Holding Company
Power Systems Operations, Inc.
SOFCo EFS Holdings LLC
The Babcock & Wilcox Company


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary


EBENSBURG INVESTORS LIMITED PARTNERSHIP


By: BABCOCK & WILCOX EBENSBURG POWER, LLC, as General Partner


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------









Administrative Agent:


BANK OF AMERICA, N.A., as Administrative Agent






By: /s/ Bridgett J. Manduk Mowry
Name: Bridgett J. Manduk Mowry
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





    


Lenders:


BANK OF AMERICA, N.A., As Lender and
Swing Line Lender






By: /s/ Stefanie Tanwar
Name: Stefanie Tanwar
Title: Director


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------







Banc of America Credit ProductS, Inc., as Lender






By: /s/ Margaret Sang
Name: Margaret Sang
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as Lender






By: /s/ Justin Mitges
Name: Justin Mitges
Title: Director




By: /s/ Rocco Fabiano
Name: Rocco Fabiano
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------







COMPASS Bank dba BBVA COMPASS, as Lender






By: /s/ Bruce Bingham
Name: Bruce Bingham
Title: Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------







BNP Paribas, as Lender






By: /s/ Joseph Mack
Name: Joseph Mack
Title: Vice President


By: /s/ Yudesh Sohan
Name: Yudesh Sohan
Title: Director




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, as Lender






By: /s/ Yurly A. Tsyganov
Name: Yurly A. Tsyganov
Title: Director
By: /s/ Kathleen Sweeney
Name: Kathleen Sweeney
Title: Managing Director


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------







CITIZENS BANK OF PENNSYLVANIA, as Lender






By: /s/ David W. Stack
Name: David W. Stack
Title: Senior Vice President




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





HANCOCK WHITNEY BANK, as Lender






By: /s/ Eric K. Sander
Name: Eric K. Sander
Title: Vice President




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





JP Morgan Chase Bank, N.A., as Lender
By: /s/ Patricia S. Carpen
Name: Patricia S. Carpen
Title: Executive Director




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





MUFG Bank, Ltd., as Lender






By: /s/ David Helffrich
Name: David Helffrich
Title: Director




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





The Northern Trust Co., as Lender






By: /s/ Robert P. Veltman
Name: Robert P. Veltman
Title: Vice President




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





PNC Bank, National Association, as Lender




By: /s/ Mark Starnes
Name: Mark Starnes
Title: Vice President




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





TD Bank, N.A., as Lender




By: /s/ Bethany H. Buitenhuys
Name: Bethany H. Buitenhuys
Title: Vice President




[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





UniCredit Bank AG, New York Branch, as Lender




By: /s/ Michael D. Novellino
Name: Michael D. Novellino
Title: Director


By: /s/ Scott Obeck
Name: Scott Obeck
Title: Director




    
    






[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------





U.S. Bank, N.A, as Lender






By: /s/ David C. Heyson
Name: David C. Heyson
Title: Senior Vice President


[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------







Wells Fargo Bank, N.A., as Lender


            


By: /s/ Reginald T. Dawson
Name: Reginald T. Dawson
Title: Senior Vice President








[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Signature Page]







--------------------------------------------------------------------------------






Exhibit A - Vølund Project Milestones
 
Project
Milestone(s)/Date
ARC
Preliminary Takeover / February 15, 2019
Templeborough
Takeover / January 15, 2019
Margam
Takeover / February 15, 2019
Teesside
Takeover / October 31, 2019
Dunbar
Takeover / January 15, 2019





[Babcock & Wilcox Enterprises, Inc.
Amendment No. 13 to Credit Agreement - Exhibit A]

